 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
      NORTHWEST CENTER FOR
 8
      ALTERNATIVES TO PESTICIDES, et al.,                      NO. C07-1791RSL

 9
                          Plaintiffs,
                                                               ORDER AMENDING STIPULATED
10
                   v.                                          SETTLEMENT AGREEMENT

11
      NATIONAL MARINE FISHERIES
      SERVICE,
12
                          Defendant.
13

14         This matter comes before the Court on the parties’ cross-motions to amend a Stipulated
15   Settlement Agreement entered by the Court on August 1, 2008, which was previously amended
16
     on May 21, 2014. Dkt. # 73 and # 74. Having reviewed the amended Settlement Agreement and
17
     the submissions of the parties, it is HEREBY ORDERED that:
18
           Paragraph 3 of the Court’s order amending the Stipulated Settlement Agreement
19

20         (Dkt. # 50 at 6) is hereby amended to read, “NMFS shall finalize and publicize a

21         biological opinion concerning the effects of Bromoxynil and Prometryn by
22         October 31, 2021.”
23

24         Dated this 26th day of July, 2019.

25                                              A
                                                Robert S. Lasnik
26                                              United States District Judge
27
     ORDER AMENDING STIPULATED
28   SETTLEMENT AGREEMENT - 1
